Exhibit 10.13(b)

June 1, 2014

Bleecker Street Capital, LLC

733 Third Avenue,

24th Floor

New York, New York 10017

Attention: Mr. Dmitri Smolansky

 

  Re: Management Agreement Renewal

Dear Mr. Smolansky:

We are writing with respect to your management agreements concerning the
commodity pool to which reference is made below (the “Management Agreement”). We
are extending the term of the Management Agreement through June 30, 2015 and all
other provisions of the Management Agreement will remain unchanged.

 

  •  

Emerging CTA Portfolio L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Mrs. Alice Lonero at the address
above or fax to 212-296-6868. If you have any questions I can be reached at
212-296-1304.

Very truly yours,

 

CERES MANAGED FUTURES LLC By:   /s/ Alice Lonero   Alice Lonero   Chief
Financial Officer BLEECKER STREET CAPITAL, LLC By:               /s/ Dmitri
Smolansky

Print Name:

  Dmitri Smolansky AL/sr  